UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* MICROBOT MEDICAL INC. (Name of Issuer) Common Stock (Title of Class of Securities) 59503A 105 (CUSIP Number) November 28, 2016 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: oRule 13d-l(b) x Rule 13d-l(c) o Rule 13d-l(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 59503A 105 1. Names of Reporting Persons.Greenblock Capital, LLC I.R.S. Identification Nos. of above persons (entities only). 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) o 3. SEC Use Only 4. Citizenship or Place of OrganizationUnited States Number of5. Sole Voting Power1,950,660 Shares Bene- ficially by6. Shared Voting Power0 Owned by Each Reporting 7. Sole Dispositive Power1,950,660 Person With: 8. Shared Dispositive Power0 9. Aggregate Amount Beneficially Owned by Each Reporting Person1,950,660 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)N/A Percent of Class Represented by Amount in Row (9)5.38% Type of Reporting Person (See Instructions)OO Item 1. (a) Name of Issuer Microbot Medical Inc. (b) Address of Issuer’s Principal Executive Offices 175 Derby Street, 27/1, Hingham, MA 02043 Item 2. (a) Name of Person Filing Greenblock Capital, LLC (b) Address of Principal Business Office or, if none, Residence 420 Royal Palm Way #100 Palm Beach, FL 33480 (c) Citizenship United States (d) Title of Class of Securities Common Stock (e) CUSIP Number 59503A 105 Item 3. If this statement is filed pursuant to §~240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a)oBroker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b)oBank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c)oInsurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d)oInvestment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e)o An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f)oAn employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g)oA parent holding company or control person in accordance with §240.13d-1(b)(l)(ii)(G); (h)oA savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i)oA church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j)oGroup, in accordance with §240.13d-1(b)(1)(ii)(J). Item 4. Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned:1,950,660 (b)Percent of class:5.38% (c)Number of shares as to which the person has: (i)Sole power to vote or to direct the vote1,950,660 (ii)Shared power to vote or to direct the vote0 (iii)Sole power to dispose or to direct the disposition of1,950,660 (iv)Shared power to dispose or to direct the disposition of0 Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. December 8, 2016 Date By:/s/ Christopher Spencer Name:Christopher Spencer
